Citation Nr: 9912663	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to service connection for residuals of dental 
trauma.  

3.  Entitlement to a compensable rating for multiple scars of 
the face and head.  


WITNESSES AT HEARING ON APPEAL

Appellant his father


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from September 1978 to May 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 1996, the veteran was provided a supplemental 
statement of the case addressing new issues.  Thereafter, no 
further communication was received from the veteran.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to the new 
issues addressed in the May 1996 supplemental statement of 
the case.  


FINDINGS OF FACT

1. The claim for service connection for cervical spine 
disability is not plausible.  
2. The claim for service connection for residuals of dental 
trauma is not plausible. 

3. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a compensable 
evaluation for multiple scars of the face and head has 
been obtained.  

4. The scars of the veteran's head and neck are not poorly 
nourished, ulcerative, tender, painful or more than 
slightly disfiguring, nor are they productive of any 
limitation of function.  


CONCLUSIONS OF LAW

1.  The claim for service connection for cervical spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for a compensable rating for multiple scars 
of the face and head have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine Disability and Residuals of Dental Trauma

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §1131 (West 1991).  Service incurrence of 
arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after service, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may also be granted 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (1998).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  For a direct service connection claim 
to be well grounded, there must be:  a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  Where 
the determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Factual Background

The service medical records reflect that the veteran was 
involved in a motorcycle accident in September 1982; that he 
was taken to a civilian hospital where he received emergency 
care for a possible head injury and a fracture of the left 
femoral neck.  Service medical records are negative for 
evidence of cervical spine disability, dental trauma or 
disability due to dental trauma.  

Service connection has been established for status post 
fractures of the left leg (femoral neck and distal femur into 
the knee joint) with shortening, assigned a 30 percent 
disability rating; multiple scars of the face and head, 
assigned a noncompensable rating; and low back pain with left 
radiculopathy secondary to the service-connected residuals of 
fractures of the left leg with leg shortening, assigned a 20 
percent disability rating.  

In April 1985, Richard L. Morgan, M.D., provided detailed 
information regarding the veteran's skeletal injuries.  There 
was no mention of any cervical spine or dental trauma 
residuals.  

On VA examination in April 1995, there was a diagnosis of 
degenerative disk disease of both the cervical and 
lumbosacral spine with subjective complaints of stiffness and 
discomfort on range of motion of the neck and at times the 
low back.  

In testimony during the hearing at the RO in July 1995, 
argument was made and the veteran testified that he injured 
his cervical spine in the same accident which caused his 
other service-connected disabilities, and that he has nerve 
damage in the dental area due to chin trauma sustained in the 
motorcycle accident in service.  

Analysis

There is no medical evidence suggesting the presence of any 
cervical spine disability in service or until many years 
thereafter.  In addition, there is no medical evidence 
suggesting that the veteran's post-service cervical spine 
disability is etiologically related to service or service-
connected disability.  Similarly, there is no medical or 
dental evidence suggesting that the veteran sustained dental 
trauma in service or that he has any disability, including 
the claimed nerve disability, due to service dental trauma.  
The evidence supportive of the claims is limited to the 
veteran's own statements; however, as a lay person, he is not 
competent to provide an opinion linking either claimed 
disability to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claims are not well grounded.  

Scars of the Face and Head

Initially, the Board notes that the veteran's claim for a 
compensable disability rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected multiple scars of the face and head.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
scars.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in May 1983 and service connection has been in 
effect for the multiple scars of the face and neck since the 
day following the veteran's service separation with the 
disability continuously rated as noncompensably disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1998).  

On VA scars examination in August 1994, the veteran reported 
that the full extent of his scars had not properly been 
considered, and that he suffered embarrassment adversely 
affecting his self esteem because people thought he had a bit 
of make up on or had some weird exotic disease process 
ongoing.  On examination, scars were evident with 
hyperpigmented spots especially on the oblique angle.  There 
was a 11/2 centimeter by 2 centimeter arrow-pointed scar that 
was recessed through the upper left eyebrow.  There was a 
faded 1 centimeter scar with hyperpigmentation on the lateral 
aspect of the left temple next to the left eye.  There was a 
11/2 inch faded scar with hyperpigmentation at a 45 degree 
angle under the left eye.  There was also a 1.5 centimeter 
scar under the chin that was slightly raised.  The scars were 
nontender and there was no edema.  The only scar with texture 
was the one under the chin.  The one with 
recession/depression was on the eyebrow.  The scars were not 
wide and there was no keloid formation.  There was no 
inflammation and the vascular supply was good.  There was no 
ulceration and the scars were not painful.  The veteran noted 
that he cut the one under the chin periodically while 
shaving.  There was no limitation of function noted.  Cranial 
nerves were grossly intact.  The diagnosis was hyperpigmented 
areas and depression on the left eyebrow, around the left 
eye, and on the chin.  Photographs were made and included 
with the examination report.  

On VA psychiatric examination in June 1995, the veteran 
reported that he had had difficulty persuading VA that the 
scars on his face required treatment.  He felt that people 
were staring at him and that they would wipe their face or 
try to wipe off his face.  He noted that they probably 
thought he has AIDS.  The examiner noted some very mild 
facial scarring, but did not see what the veteran was 
referring to as dirty or oily spots.  

During the hearing at the RO in April 1996, the veteran 
testified that his service-connected scars are disfiguring 
and traumatizing in social situations.  Color photographs of 
affected areas were submitted for inclusion with the claims 
folder.  

The RO has rated the veteran's disability under Diagnostic 
Code (DC) 7800.  Under this diagnostic code, scars of the 
head, face or neck warrant a noncompensable evaluation if 
they are slightly disfiguring or a 10 percent evaluation if 
they are moderately disfiguring. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).  Alternatively, a 10 percent 
evaluation may be assigned for superficial scars which are 
poorly nourished with repeated ulcerations. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (1998).  A 10 percent evaluation 
is also warranted for superficial scars which are tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  A scar may also be rated based 
on the limitation of function of the part affected. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).

The medical evidence on file reveals that the veteran's scars 
are well healed with no objective signs of tenderness, or 
indications that any are poorly nourished or ulcerated.  
Further, there is no evidence of record suggesting that any 
scar is productive of any functional restriction.  The only 
scar with texture was the one under the chin.  The one 
displaying recession or depression was on the eyebrow.  
However, there was no inflammation and the vascular supply 
was good.  There was no ulceration and the scars were not 
painful.  Again, there was no limitation of function noted.  
On VA examination there is no indication that any scar is 
demonstrative of any associated impairment or disability.  
Another VA examiner termed the scars as being very mild.  A 
primary finding is that none of the scars is painful.  Also, 
there is no indication of any nerve involvement.  

The detailed dermatologic examination findings, in the 
Board's opinion, including review of the numerous color 
photographs of record, do not demonstrate that any head or 
facial scar is disfiguring.  Since there is no clinical or 
other probative evidence of record indicating that the 
veteran's scars are disfiguring, poorly nourished, ulcerated, 
painful or tender, or that any scar is productive of any 
functional limitation, the Board finds that there is no basis 
for the assignment of a compensable rating for the multiple 
scars of the face and head.  Further, the veteran's 
disability does not more nearly approximate the criteria for 
a compensable evaluation. 38 C.F.R. § 4.7.  


ORDER

Service connection for cervical spine disability is denied.  

Service connection for residuals of dental trauma is denied.  

A compensable rating for multiple scars of the face and head 
is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

